DETAILED ACTION
Claim(s) 1, 4-6, 9-11 and 13-29 are presented for examination. 
Claim(s) 1, 4, 6, 11 and 13-15 are amended.
Claims 2, 3, 7, 8 and 12 are canceled.
Claim(s) 17-29 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted on September 6th, 2022 with Robert Hayden (Reg. # 42,645) to provide clarification of Applicant’s proposed filing of a terminal disclaimer (TD) to overcome current non-statutory double patenting rejection (see interview summary PN.: 20220901).

Specification
Applicant’s amendments to the title and specification of the disclosure filed July 6th, 2022 are descriptive and being considered. The objection(s) is/are withdrawn.

Drawings
Applicant’s remarks, filed July 6th, 2022, to overcome an objection of figures 1 and 4-8 are being considered. The objection(s) are withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks page 12 of 14), filed July 6th, 2022, with respect to rejection of claim(s) 1-16 under 35 U.S.C. § 112(b) have been fully considered but they are not persuasive. The rejection is maintained.

Applicant’s arguments, (see remarks page 12 of 14), filed July 6th, 2022, with respect to rejection of claim(s) 1-16 on the ground of nonstatutory double patenting have been fully considered but they are not persuasive due to a missing terminal disclaimer (TD). The rejection is maintained.

Applicant’s arguments, (see remarks page 12 of 14), filed July 6th, 2022, with respect to rejection of claim(s) 1-16 under 35 U.S.C. § 102 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 8 of Zhou et al. (US 10,772,130 B2) hereinafter “Zhou”. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application merely broadens the scope of the issued Patent by eliminating the elements and their functions of the claims.

	Note that the applicant’s filing of the continuing or instant application is voluntary and not the direct, unmodified result of a restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the continuing or instant application are drawn to the “same invention” as the issued Patent. 

	Regarding claims 1, 6 and 11 although the conflicting claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6 and 11 of the instant application merely broaden the scope of claims 1, 3 and 8 of the issued Patent by eliminating the elements and their functions of the claims as set forth below:
Claims 1, 6 and 11 (Instant application)
Claims 1, 8 and 3: Zhou (US 10,772,130 B2)

Claim 1, limitation 1: 
A random access method, comprising: 

Claim 6, limitation 1:
A random access apparatus, comprising: 

Claim 11, limitation 1:
A random access apparatus, comprising:



Claim 1, limitation 1: 
A random access method, comprising:

Claim 8, limitation 1: 
 A random access apparatus, comprising: 

Claim 3, limitation 1: 
A random access apparatus, comprising:


Claim 1, limitation 2: 
receiving, by a terminal device, information about a plurality of random access resource groups from a network device, wherein the plurality of random access resource groups correspond to different subcarrier support capabilities, wherein a subcarrier support capability indicates whether a multi-subcarrier transmission is supported;










Claim 6, limitation 2:
a memory storing instructions; and a processor coupled to the memory to execute the instructions to enable the apparatus to: 

Claim 11, limitation 2:
a memory storing instructions; and a processor coupled to the memory to execute the instructions to enable the apparatus to:



Claim 1, limitation 2: 
receiving, by a terminal device, information about a plurality of random access resource groups from a network device, wherein the plurality of random access resource groups are in one-to-one correspondence with a plurality of different combinations, and each of the plurality of different combinations comprises a uplink transmission capability and a coverage level, the uplink transmission capability comprising a carrier support capability and an uplink subcarrier transmission bandwidth, the carrier support capability indicating whether multi-carrier transmission is supported, and the coverage level indicating channel transmission conditions;


Claim 8, limitation 2: 
a memory storing instructions; and a processor coupled to the memory to execute the instructions to: 

Claim 3, limitation 2: 
a memory storing instructions; and a processor coupled to the memory to execute the instructions to:

Claim 1, limitation 3: 
determining, by the terminal device, from the plurality of random access resource groups, based on a subcarrier support capability of the terminal device and the information about the plurality of random access resource groups, a target random access resource group that matches the subcarrier support capability of the terminal device;


Claim 6, limitation 3:
receive information about a plurality of random access resource groups from a network device, wherein the plurality of random access resource groups correspond to different subcarrier support capabilities, wherein a subcarrier support capability indicates whether multi-subcarrier transmission is supported; 
















Claim 11, limitation 3:
group available random access resources into a plurality of random access resource groups, wherein the plurality of random access resource groups correspond to different subcarrier support capabilities, wherein a subcarrier support capability indicates whether multi-subcarrier transmission is supported; 


Claim 1, limitation 3: 
determining, by the terminal device, from the plurality of random access resource groups, based on an uplink transmission capability of the terminal device, the coverage level of the terminal device, and the information about the plurality of random access resource groups, a target random access resource group that matches the uplink transmission capability of the terminal device;

Claim 8, limitation 3:
receive information about a plurality of random access resource groups from a network device, wherein the plurality of random access resource groups are in one-to-one correspondence with a plurality of different combinations, and each of the plurality of different combinations comprises a uplink transmission capability and a coverage level, the uplink transmission capability comprising a carrier support capability and an uplink subcarrier transmission bandwidth, the carrier support capability indicating whether multi-carrier transmission is supported, and the coverage level indicating channel transmission conditions;







Claim 3, limitation 3: 
group available random access resources into a plurality of random access resource groups, wherein the plurality of random access resource groups are in one-to-one correspondence with a plurality of different combinations, and each of the plurality of different combinations comprises a uplink transmission capability and a coverage level, the uplink transmission capability comprising a carrier support capability and an uplink subcarrier transmission bandwidth, the carrier support capability indicating whether multi-carrier transmission is supported, and the coverage level indicating channel transmission conditions;

Claim 1, limitation 4: 
sending, by the terminal device, a random access request to the network device using a random access resource in the target random access resource group.




Claim 6, limitation 4:
determine, from the plurality of random access resource groups, based on a subcarrier support capability of a terminal device and the information about the plurality of random access resource groups, a target random access resource group that matches the subcarrier support capability of the terminal device;

Claim 11, limitation 4:
send information about the plurality of random access resource groups to a terminal 20device; 


Claim 1, limitation 4: 
sending, by the terminal device, a random access request to the network device by using a random access resource in the target random access resource group, wherein the random access request is configured to request to access the network device;


Claim 8, limitation 4:
determine, from the plurality of random access resource groups, based on an uplink transmission capability of the apparatus, the coverage level of apparatus, and the information about the plurality of random access resource groups, a target random access resource group that matches the transmission capability of the apparatus;

Claim 3, limitation 4:
send information about the plurality of random access resource groups to a terminal device; 


Claim 1, limitation 5: 
(n/a)





Claim 6, limitation 5:
send a random access request to the network device using a random access resource in the target random access resource group.



Claim 11, limitation 5:
receive a random access request from the terminal device;



Claim 1, limitation 5: 
wherein the uplink transmission capability of the terminal device indicates that the terminal device is capable of supporting multi-carrier transmission, and the method further comprises:

Claim 8, limitation 5:
send a random access request to the network device by using a random access resource in the target random access resource group, wherein the random access request is used to request to access the network device;

Claim 3, limitation 5:
receive a random access request from the terminal device, wherein the random access request is configured to request to access the apparatus;



Claim 1, limitation 6: 
(n/a)










Claim 6, limitation 6:
(n/a)










Claim 11, limitation 6:
determine a target random access resource group to which a random access resource used for the random access request belongs, wherein the plurality of random access resource groups comprise the target random access resource group;


Claim 1, limitation 6: 
receiving, by the terminal device, scheduling information from the network device, wherein the scheduling information is configured to instruct the terminal device to perform single-carrier transmission, and the single-carrier transmission is triggered by the network device when a current uplink resource is insufficient for the terminal device to perform multi-carrier transmission.


Claim 8, limitation 6:
wherein the uplink transmission capability of the apparatus indicates that the apparatus is capable of supporting multi-carrier transmission, and the receiving unit is further configured to:






Claim 3, limitation 6:
determine a target random access resource group to which a random access resource used for the random access request belongs, wherein the plurality of random access resource groups comprise the target random access resource group;


Claim 1, limitation 7: 
(n/a)

Claim 6, limitation 7:
(n/a)









Claim 11, limitation 7:
determine, based on the target random access resource group, a subcarrier support capability of the terminal device.


Claim 1, limitation 7: 
(n/a)

Claim 8, limitation 7:
receive scheduling information from the network device, wherein the scheduling information is used to instruct the apparatus to perform single-carrier transmission, and the single-carrier transmission is triggered by the network when a current uplink resource is insufficient for the apparatus to perform multi-carrier transmission.

Claim 3, limitation 7:
determine, based on the target random access resource group, an uplink transmission capability of the terminal device that matches the target random access resource group and, wherein the uplink transmission capability of the terminal device indicates that the terminal device is capable of supporting multi-carrier transmission, and the method further comprises:


Claim 1, limitation 8: 
(n/a)

Claim 6, limitation 8:
(n/a)






Claim 11, limitation 8:
(n/a)





Claim 1, limitation 8: 
(n/a)

Claim 8, limitation 8:
(n/a)






Claim 3, limitation 8:
receiving, by the terminal device, scheduling information from the network device, wherein the scheduling information is configured to instruct the terminal device to perform single-carrier transmission, and the single-carrier transmission is triggered by the network device when a current uplink resource is insufficient for the terminal device to perform multi-carrier transmission.



	In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because Claims 1, 6 and 11 of the instant application merely broaden the scope of Claims 1, 8 and 3 of the issued Patent by eliminating the italicized portion(s) of the claim limitations.
	It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of Patent exclusivity beyond the term of a Patent.

Claim(s) 2-5, 7-10 and 12-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of Zhou in view of Wiberg et al. (US 2014/0079011 A1) hereinafter “Wiberg”.

	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding Claims 2 and 7,
	Although Zhou discloses the apparatus according to claim 6, Zhou does not explicitly teach “wherein the plurality of random access resource groups are in one-to-one correspondence with a plurality of combinations of subcarrier support capabilities and coverage levels, and each of the plurality of combinations includes a subcarrier support capability and a coverage level”.
	However, Wiberg discloses wherein the plurality of random access resource groups are in one-to-one correspondence with a plurality of combinations of subcarrier support capabilities and coverage levels [see pg. 6, ¶130 lines 1-6, the mapping parameter values comprise: a number of groups of RA preambles defined for the cell, a number of RA preambles defined for each RA preamble group of the number of groups, a priority level defined for each RA preamble group of the number of RA preamble groups], and each of the plurality of combinations includes a subcarrier support capability and a coverage level [see pg. 6, ¶130 lines 1-6, and a defined size of a RA resource allocation associated with each RA preamble group of the number of RA preamble groups].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the plurality of random access resource groups are in one-to-one correspondence with a plurality of combinations of subcarrier support capabilities and coverage levels, and each of the plurality of combinations includes a subcarrier support capability and a coverage level” as taught by Wiberg in the system of Zhou for presenting with an advantage of maintaining high system efficiency due to an ability of adapting to changing conditions [see Wiberg pg. 20, ¶355 lines 1-3].

Regarding Claims 3 and 8,
	Although Zhou discloses the apparatus according to claim 7, Zhou does not explicitly teach “wherein the processor is further configured to execute the instructions to enable the apparatus to: determine, from the plurality of random access resource groups, based on the subcarrier support capability and a coverage level of the terminal device and the information about the plurality of random access resource groups, the target random access resource group”.
	However, Wiberg discloses wherein the processor is further configured to execute the instructions to enable the apparatus to [see fig. 7, pg. 7, ¶147 lines 1-10, the processor “702” and transceiver “704” circuitry operatively connected and configured with the memory for performing the method steps to]: 
	determine [see fig. 5: Step “510”, pg. 7, ¶139 lines 5-15, determine], from the plurality of random access resource groups [see fig. 5: Step “510”, pg. 7, ¶139 lines 5-15, following the mapping or correspondence between RA preamble groups and uplink resource allocation sizes], based on the subcarrier support capability and a coverage level of the terminal device and the information about the plurality of random access resource groups [see pg. 6, ¶136 lines 1-6, according to the random access (RA) preamble groups configured to map or correspond to respective uplink resource allocation sizes], the target random access resource group [see fig. 5: Step “510”, pg. 7, ¶139 lines 5-15, a RA preamble group which maps or corresponds to an uplink resource allocation size].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the processor is further configured to execute the instructions to enable the apparatus to: determine, from the plurality of random access resource groups, based on the subcarrier support capability and a coverage level of the terminal device and the information about the plurality of random access resource groups, the target random access resource group” as taught by Wiberg in the system of Zhou for the same motivation as set forth in claim 7.

Regarding Claims 4 and 9,
	Although Zhou discloses the apparatus according to claim 6, Zhou does not explicitly teach “wherein the processor is further configured to execute the instructions to enable the apparatus to: receive scheduling information from the network device, wherein the scheduling information indicates the apparatus to use single-subcarrier transmission”.
	However, Wiberg discloses the apparatus according to claim 6 [see fig. 7, pg. 7, ¶147 lines 1-10, the user equipment (UE) “700”], wherein the processor is further configured to execute the instructions to enable the apparatus to [see fig. 7, pg. 7, ¶147 lines 1-10, the processor “702” and transceiver “704” circuitry operatively connected and configured with the memory for performing the method steps to]: 
	receive scheduling information from the network device [see fig. 5: Step “502”, pg. 7, ¶138 lines 3-7, receive information on a mapping or correspondence between random access (RA) preamble groups and uplink resource allocation sizes from an eNodeB], wherein the scheduling information indicates the apparatus to use single-subcarrier transmission [see pg. 7, ¶137 lines 6-9, wherein a mapping between (RA) preamble groups and uplink resource allocation sizes is adapted for improving the allocation of RA resources for uplink transmission of UE data].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the processor is further configured to execute the instructions to enable the apparatus to: receive scheduling information from the network device, wherein the scheduling information indicates the apparatus to use single-subcarrier transmission” as taught by Wiberg in the system of Zhou for presenting with an advantage of maintaining high system efficiency due to an ability of adapting to changing conditions [see Wiberg pg. 20, ¶355 lines 1-3].

Regarding Claims 5 and 10,
	Although Zhou discloses the apparatus according to claim 6, Zhou does not explicitly teach “wherein the random access resource comprises a frequency resource”.
	However, Wiberg discloses the apparatus according to claim 6 [see fig. 7, pg. 7, ¶147 lines 1-10, the user equipment (UE) “700”], wherein the random access resource comprises a frequency resource [see pg. 4, ¶79 lines 1-6, an uplink resource block is a time-frequency resource consisting of resource elements in the form of 12 subcarriers of 15 kHz each in the frequency domain].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the random access resource comprises a frequency resource” as taught by Wiberg in the system of Zhou for presenting with an advantage of maintaining high system efficiency due to an ability of adapting to changing conditions [see Wiberg pg. 20, ¶355 lines 1-3].

Regarding Claim 12,
	Although Zhou discloses the apparatus according to claim 11, Zhou does not explicitly teach “wherein the plurality of random access resource groups are in one-to-one correspondence with a plurality of combinations of subcarrier support capabilities and coverage levels, and each of the plurality of combinations includes a subcarrier support capability and a coverage level”.
	However, Wiberg discloses the apparatus according to claim 11 [see fig. 6, pg. 7, ¶145 lines 1-9, the radio base station (RBS) “600”], wherein the plurality of random access resource groups are in one-to-one correspondence with a plurality of combinations of subcarrier support capabilities and coverage levels [see pg. 6, ¶130 lines 1-6, the mapping parameter values comprise: a number of groups of RA preambles defined for the cell, a number of RA preambles defined for each RA preamble group of the number of groups, a priority level defined for each RA preamble group of the number of RA preamble groups], and each of the plurality of combinations includes a subcarrier support capability and a coverage level [see pg. 6, ¶130 lines 1-6, and a defined size of a RA resource allocation associated with each RA preamble group of the number of RA preamble groups].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the plurality of random access resource groups are in one-to-one correspondence with a plurality of combinations of subcarrier support capabilities and coverage levels, and each of the plurality of combinations includes a subcarrier support capability and a coverage level” as taught by Wiberg in the system of Zhou for presenting with an advantage of maintaining high system efficiency due to an ability of adapting to changing conditions [see Wiberg pg. 20, ¶355 lines 1-3].

Regarding Claim 13,
	Although Zhou discloses the apparatus according to claim 11, Zhou does not explicitly teach “wherein the processor is further configured to execute the instructions to enable the apparatus to: perform scheduling for the terminal device based on the subcarrier support capability of the terminal device”.
	However, Wiberg discloses the apparatus according to claim 11 [see fig. 6, pg. 7, ¶145 lines 1-9, the radio base station (RBS) “600”], wherein the processor is further configured to execute the instructions to enable the apparatus to [see fig. 6, pg. 7, ¶145 lines 1-9, the processor “602” and transceiver “604” circuitry operatively connected and configured with the memory for performing the method steps to]: 
	perform scheduling for the terminal device based on the subcarrier support capability of the terminal device [see pg. 7, ¶146 lines 7-10, schedule resource allocations for uplink transmission of data from UEs of one or more cells that the RBS is serving].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the processor is further configured to execute the instructions to enable the apparatus to: perform scheduling for the terminal device based on the subcarrier support capability of the terminal device” as taught by Wiberg in the system of Zhou for presenting with an advantage of maintaining high system efficiency due to an ability of adapting to changing conditions [see Wiberg pg. 20, ¶355 lines 1-3].

Regarding Claim 14,
	Although Zhou discloses the apparatus according to claim 11, Zhou does not explicitly teach “wherein the processor is further configured to execute the instructions to enable the apparatus to: perform scheduling for the terminal device based on the subcarrier support capability of the terminal device and a current uplink resource usage status”.
	However, Wiberg discloses the apparatus according to claim 11 [see fig. 6, pg. 7, ¶145 lines 1-9, the radio base station (RBS) “600”], wherein the processor is further configured to execute the instructions to enable the apparatus to [see fig. 6, pg. 7, ¶145 lines 1-9, the processor “602” and transceiver “604” circuitry operatively connected and configured with the memory for performing the method steps to]: 
	perform scheduling for the terminal device based on the subcarrier support capability of the terminal device and a current uplink resource usage status [see fig. 6, pg. 5, ¶113 lines 6-12, the determination of availability is performed by the eNodeB scheduler by concurrently evaluating the resource needs of the UEs of the cell by comparing the concurrently requested and reserved UL resources in the cell with the radio resource blocks available for uplink data].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the processor is further configured to execute the instructions to enable the apparatus to: perform scheduling for the terminal device based on the subcarrier support capability of the terminal device and a current uplink resource usage status” as taught by Wiberg in the system of Zhou for presenting with an advantage of maintaining high system efficiency due to an ability of adapting to changing conditions [see Wiberg pg. 20, ¶355 lines 1-3].

Regarding Claim 15,
	Although Zhou discloses the apparatus according to claim 11, Zhou does not explicitly teach “wherein the processor is further configured to execute the instructions to enable the apparatus to: send scheduling information to the terminal device in a case that a current uplink resource of the apparatus is insufficient for the terminal device to use multi-carrier transmission and the subcarrier support capability of the terminal device indicates that the terminal device is capable of supporting multi-carrier transmission, wherein the scheduling information indicates the terminal device to use single-carrier transmission”.
	However, Wiberg discloses the apparatus according to claim 11 [see fig. 6, pg. 7, ¶145 lines 1-9, the radio base station (RBS) “600”], wherein the processor is further configured to execute the instructions to enable the apparatus to [see fig. 6, pg. 7, ¶145 lines 1-9, the processor “602” and transceiver “604” circuitry operatively connected and configured with the memory for performing the method steps to]: 
	send scheduling information to the terminal device in a case that a current uplink resource of the apparatus is insufficient for the terminal device to use multi-carrier transmission and the subcarrier support capability of the terminal device indicates that the terminal device is capable of supporting multi-carrier transmission [see fig. 3: Step “S-342”, pgs. 4-5, ¶96 lines 1-12, send a RA response with the determined UL resource allocation size to the respective UE with each RA response comprising one of the RA preambles that were received by the eNodeB], wherein the scheduling information indicates the terminal device to use single-carrier transmission [see pg. 5, ¶115 lines 1-5, the eNodeB sends a RA response message to the UE with a RA resource allocation for uplink transmission of data].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the processor is further configured to execute the instructions to enable the apparatus to: send scheduling information to the terminal device in a case that a current uplink resource of the apparatus is insufficient for the terminal device to use multi-carrier transmission and the subcarrier support capability of the terminal device indicates that the terminal device is capable of supporting multi-carrier transmission, wherein the scheduling information indicates the terminal device to use single-carrier transmission” as taught by Wiberg in the system of Zhou for presenting with an advantage of maintaining high system efficiency due to an ability of adapting to changing conditions [see Wiberg pg. 20, ¶355 lines 1-3].

Regarding Claim 16,
	Although Zhou discloses the apparatus according to claim 11, Zhou does not explicitly teach “wherein the random access resource comprises a frequency resource”.
	However, Wiberg discloses the apparatus according to claim 11 [see fig. 6, pg. 7, ¶145 lines 1-9, the radio base station (RBS) “600”], wherein the random access resource comprises a frequency resource [see pg. 4, ¶79 lines 1-6, an uplink resource block is a time-frequency resource consisting of resource elements in the form of 12 subcarriers of 15 kHz each in the frequency domain].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the random access resource comprises a frequency resource” as taught by Wiberg in the system of Zhou for presenting with an advantage of maintaining high system efficiency due to an ability of adapting to changing conditions [see Wiberg pg. 20, ¶355 lines 1-3].


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 4-6, 9-11 and 13-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the subcarrier support capability” in line 11. It is unclear if the limitation is referring to “a subcarrier support capability” in line 6 or line 8. 
	There is insufficient antecedent basis for this limitation in the claim. 
	Claims 6, 11, 20, 26 and 28 recite a similar limitation. Claim(s) 4, 5, 9, 10, 13-19, 21-25, 27 and 29 are also rejected for being dependent on a rejected base claim.
For the purpose of examination, examiner will interpret as best understood. 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 26-28 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Lei et al. (US 2017/0064743 A1; also see provisional 62/211,657) hereinafter “Lei” and provisional ‘657.

Regarding Claims 26 and 28,
	Lei discloses a communications system [see fig. 9, pg. 9, ¶86 lines 1-7, a system or process; also see provisional ‘657, fig. 9, pg. 22, ¶84 lines 1-4, a system or process], comprising a terminal device and a network device [see fig. 9, pg. 9, ¶86 lines 1-7, including base station “105-b” and UE “115-b”; also see provisional ‘657, fig. 9, pg. 22, ¶84 lines 1-4, including base station “105-b” and UE “115-b”], wherein the network device is configured to [see fig. 9, pg. 9, ¶86 lines 1-7, the base station “105-b” is implemented to; also see provisional ‘657, fig. 9, pg. 22, ¶84 lines 1-4, the base station “105-b” implemented to]: 
	group available random access resources into a plurality of random access resource groups [see pg. 9, ¶87 lines 12-16, allocate a subcarrier for random access transmissions for UEs in a particular access class; also see provisional ‘657, pg. 22, ¶85 lines 5-9, allocate a subcarrier for random access transmissions for UEs in a particular access class], wherein the plurality of random access resource groups are in a one-to-one correspondence with a plurality of combinations of subcarrier support capabilities and coverage levels [see fig. 8, pg. 8, ¶81 lines 1-3, different subcarriers are allocated for random access messages for UEs having different coverage classes; also see provisional ‘657, pg. 20, ¶79 lines 1-2, different subcarriers are allocated for random access messages for UEs having different coverage classes], wherein each of the plurality of combinations includes a subcarrier support capability and a coverage level [see fig. 8, pg. 8, ¶82 lines 4-5, each subcarrier include characteristics that define the subcarrier; also see provisional ‘657, pg. 20, ¶80 lines 1-2, four subcarriers are illustrated with different coverage classes], and wherein the subcarrier support capability indicates whether multi-subcarrier transmission is supported [see fig. 8, pg. 8, ¶82 lines 7-10, subcarrier “A” is allocated such that random access messages are not transmitted using this subcarrier; also see provisional ‘657, pg. 20, ¶80 lines 3-5, subcarrier “A” is allocated such that random access messages are not transmitted using this subcarrier]; 
	send information about the plurality of random access resource groups to the terminal device [see fig. 9: Step “915”, pg. 9, ¶88 lines 1-4, transmit subcarrier and coverage class information in a system information block (SIB); also see provisional ‘657, fig. 9: Step “915”, pg. 22, ¶86 lines 1-3, transmit subcarrier and coverage class information in a system information block (SIB)]; 
	receive a random access request from the terminal device [see fig. 9: Step “955”, pg. 9, ¶88 lines 19-21, receive a random access request using the selected subcarrier; also see provisional ‘657, fig. 9: Step “955”, pg. 23, ¶86 lines 4-6, receive a random access request using the selected subcarrier]; 
	determine a target random access resource group to which a random access resource used for the random access request belongs [see fig. 9: Step “905”, pg. 9, ¶87 lines 1-10, identify coverage classes based on measurements of characteristics of communication links provided by UEs “115” served by the base station “105-b”; also see provisional ‘657, fig. 9: Step “905”, pg. 22, ¶85 lines 1-5, identify coverage classes based on measurements of characteristics of communication links provided by UEs “115” served by the base station “105-b”], wherein the plurality of random access resource groups comprise the target random access resource group [see fig. 9: Step “905”, pg. 9, ¶87 lines 1-10, the coverage classes are determined based on numbers of UE “115” that have different channel conditions and an amount of coverage enhancements that are needed by different UEs; also see provisional ‘657, fig. 9: Step “905”, pg. 22, ¶85 lines 1-5, the coverage classes are determined based on numbers of UE “115” that have different channel conditions and an amount of coverage enhancements that are needed by different UEs]; and 
	determine [see fig. 9: Step “910”, pg. 9, ¶87 lines 11-19, identify; also see provisional ‘657, fig. 9: Step “910”, pg. 22, ¶85 lines 5-11, identify], based on the target random access resource group [see fig. 9: Step “910”, pg. 9, ¶87 lines 11-19, for each coverage class; also see provisional ‘657, fig. 9: Step “910”, pg. 22, ¶85 lines 5-11, for each coverage class], a subcarrier support capability of the terminal device and a coverage level of the terminal device [see fig. 9: Step “910”, pg. 9, ¶87 lines 11-19, one or more subcarriers, along with repetition levels for the different coverage levels; also see provisional ‘657, fig. 9: Step “910”, pg. 22, ¶85 lines 5-11, one or more subcarriers, along with repetition levels for the different coverage levels]; and wherein the terminal device is configured to [see fig. 9, pg. 9, ¶86 lines 1-7, the UE “115-b” is implemented to; also see provisional ‘657, fig. 9, pg. 22, ¶84 lines 1-4, the UE “115-b” is implemented to]: 
	receive the information about the plurality of random access resource groups from the network device [see fig. 9: Step “915”, pg. 9, ¶88 lines 1-4, receive subcarrier and coverage class information in a system information block (SIB); also see provisional ‘657, fig. 9: Step “915”, pg. 22, ¶86 lines 1-3, receive subcarrier and coverage class information in a system information block (SIB)]; 
	determine [see fig. 9: Step “940”, pg. 9, ¶88 lines 12-14, determine; also see provisional ‘657, fig. 9: Step “940”, pg. 23, ¶86 lines 1-2, determine], based on the subcarrier support capability of the terminal device [see fig. 9: Step “940”, pg. 9, ¶88 lines 12-14, based at least in part on the measured pathloss; also see provisional ‘657, fig. 9: Step “940”, pg. 23, ¶86 lines 1-2, based at least in part on the measured pathloss], the coverage level of the terminal device [see fig. 9: Step “940”, pg. 9, ¶88 lines 12-14, its coverage class; also see provisional ‘657, fig. 9: Step “940”, pg. 23, ¶86 lines 1-2, its coverage class], and the information about the plurality of random access resource groups [see fig. 9: Step(s) “920” / “925”, pg. 9, ¶88 lines 6-9, and identify available coverage classes or subcarriers for each coverage class used for random access messages; also see provisional ‘657, fig. 9: Step(s) “920” / “925”, pg. 22, ¶86 lines 3-6, and identify available coverage classes or subcarriers for each coverage class used for random access messages], from the plurality of random access resource groups [see fig. 9: Step(s) “920” / “925”, pg. 9, ¶88 lines 4-6, based at least in part on the subcarrier and coverage class information; also see provisional ‘657, fig. 9: Step(s) “920” / “925”, pg. 22, ¶86 lines 3-6, based at least in part on the subcarrier and coverage class information], the target random access resource group that matches the subcarrier support capability of the terminal device and the coverage level of the terminal device [see fig. 9: Step “945” / “950”, pg. 9, ¶88 lines 14-19, a subcarrier selected for a random access message through random number generation and verification against a token associated with a coverage class or subcarrier; also see provisional ‘657, fig. 9: Step “945” / “950”, pg. 23, ¶86 lines 2-6, a subcarrier selected for a random access message through random number generation and verification against a token associated with a coverage class or subcarrier]; and 
	send the random access request to the network device using the random access resource in the target random access resource group [see fig. 9: Step “955”, pg. 9, ¶88 lines 19-21, transmit a random access request using the selected subcarrier; also see provisional ‘657, fig. 9: Step “955”, pg. 23, ¶86 lines 4-6, transmit random access request using the selected subcarrier].

Regarding Claims 27 and 29,
	Lei discloses the system according to claim 28 [see fig. 9, pg. 9, ¶86 lines 1-7, the system or process; also see provisional ‘657, fig. 9, pg. 22, ¶84 lines 1-4, the system or process], wherein the random access resource comprises a frequency resource [see pg. 5, ¶56 lines 15-19, MTC communications using narrowband resources, corresponding to a narrowband bandwidth of 200 kHz, including 180 kHz of subcarriers and a 20 kHz guard band; also see provisional ‘657, pg. 13, ¶54 lines 10-13, MTC communications using narrowband resources, corresponding to a narrowband bandwidth of 200 kHz, including 180 kHz of subcarriers and a 20 kHz guard band].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-6, 9-11 and 13-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Wiberg in view of Lei and provisional ‘657.

Regarding Claims 1 and 6,
	Wiberg discloses a random access apparatus [see fig. 7, pg. 7, ¶147 lines 1-10, a user equipment (UE) “700”], comprising: 
	a memory storing instructions [see fig. 7, pg. 7, ¶147 lines 1-10, a programmable memory or RAM storing program data]; and 
	a processor coupled to the memory to execute the instructions to enable the apparatus to [see fig. 7, pg. 7, ¶147 lines 1-10, a processor “702” and transceiver “704” circuitry operatively connected and configured with the memory for performing the method steps to]: 
	receive information about a plurality of random access resource groups from a network device [see fig. 5: Step “502”, pg. 7, ¶138 lines 3-7, receive information on a mapping or correspondence between random access (RA) preamble groups and uplink resource allocation sizes from an eNodeB], wherein the plurality of random access resource groups correspond to different subcarrier support capabilities [see pg. 6, ¶136 lines 1-6, the random access (RA) preamble groups are configured to map or correspond to respective uplink resource allocation sizes], wherein a subcarrier support capability indicates whether multi-subcarrier transmission is supported [see pg. 7, ¶137 lines 6-9, wherein a mapping between (RA) preamble groups and uplink resource allocation sizes is adapted for improving the allocation of RA resources for uplink transmission of UE data]; 
	determine [see fig. 5: Step “510”, pg. 7, ¶139 lines 5-15, determine], from the plurality of random access resource groups [see fig. 5: Step “510”, pg. 7, ¶139 lines 5-15, following the mapping or correspondence between RA preamble groups and uplink resource allocation sizes], based on a subcarrier support capability of a terminal device and the information about the plurality of random access resource groups [see pg. 6, ¶136 lines 1-6, according to the random access (RA) preamble groups configured to map or correspond to respective uplink resource allocation sizes], a target random access resource group that matches the subcarrier support capability of the terminal device [see fig. 5: Step “510”, pg. 7, ¶139 lines 5-15, a RA preamble group which maps or corresponds to an uplink resource allocation size that exceeds the uplink data size by a margin close to zero or by the smallest margin]; and 
	send a random access request to the network device using a random access resource in the target random access resource group [see fig. 5: Step(s) “512” / “514”, pg. 7, ¶139 lines 15-18, select a random access (RA) preamble out of the determined RA preamble group and transmit the RA preamble to the eNodeB as a random access (RA) request].
	Although Wiberg discloses receiving information about a plurality of random access resource groups from a network device, Wiberg does not explicitly teach the plurality of random access resource groups “are in a one-to-one correspondence with a plurality of combinations of subcarrier support capabilities and coverage levels, wherein each of the plurality of combinations includes a subcarrier support capability and a coverage level”; determining, “a coverage level of the terminal device”, and the information about the plurality of random access resource groups, “from the plurality of random access resource groups”; and a target random access resource group that matches “the coverage level of the terminal device”.
	However Lei discloses receive information about a plurality of random access resource groups from a network device [see fig. 9: Step “915”, pg. 9, ¶88 lines 1-4, receive subcarrier and coverage class information in a system information block (SIB); also see provisional ‘657, fig. 9: Step “915”, pg. 22, ¶86 lines 1-3, receive subcarrier and coverage class information in a system information block (SIB)], wherein the plurality of random access resource groups are in a one-to-one correspondence with a plurality of combinations of subcarrier support capabilities and coverage levels [see fig. 8, pg. 8, ¶81 lines 1-3, different subcarriers are allocated for random access messages for UEs having different coverage classes; also see provisional ‘657, pg. 20, ¶79 lines 1-2, different subcarriers are allocated for random access messages for UEs having different coverage classes], wherein each of the plurality of combinations includes a subcarrier support capability and a coverage level [see fig. 8, pg. 8, ¶82 lines 4-5, each subcarrier include characteristics that define the subcarrier; also see provisional ‘657, pg. 20, ¶80 lines 1-2, four subcarriers are illustrated with different coverage classes], and wherein the subcarrier support capability indicates whether multi-subcarrier transmission is supported [see fig. 8, pg. 8, ¶82 lines 7-10, subcarrier “A” is allocated such that random access messages are not transmitted using this subcarrier; also see provisional ‘657, pg. 20, ¶80 lines 3-5, subcarrier “A” is allocated such that random access messages are not transmitted using this subcarrier]; 
	determine [see fig. 9: Step “940”, pg. 9, ¶88 lines 12-14, determine; also see provisional ‘657, fig. 9: Step “940”, pg. 23, ¶86 lines 1-2, determine], based on a subcarrier support capability of a terminal device [see fig. 9: Step “940”, pg. 9, ¶88 lines 12-14, based at least in part on the measured pathloss; also see provisional ‘657, fig. 9: Step “940”, pg. 23, ¶86 lines 1-2, based at least in part on the measured pathloss], a coverage level of the terminal device [see fig. 9: Step “940”, pg. 9, ¶88 lines 12-14, its coverage class; also see provisional ‘657, fig. 9: Step “940”, pg. 23, ¶86 lines 1-2, its coverage class], and the information about the plurality of random access resource groups [see fig. 9: Step(s) “920” / “925”, pg. 9, ¶88 lines 6-9, and identify available coverage classes or subcarriers for each coverage class used for random access messages; also see provisional ‘657, fig. 9: Step(s) “920” / “925”, pg. 22, ¶86 lines 3-6, and identify available coverage classes or subcarriers for each coverage class used for random access messages], from the plurality of random access resource groups [see fig. 9: Step(s) “920” / “925”, pg. 9, ¶88 lines 4-6, based at least in part on the subcarrier and coverage class information; also see provisional ‘657, fig. 9: Step(s) “920” / “925”, pg. 22, ¶86 lines 3-6, based at least in part on the subcarrier and coverage class information], a target random access resource group that matches the subcarrier support capability of the terminal device and the coverage level of the terminal device [see fig. 9: Step “945” / “950”, pg. 9, ¶88 lines 14-19, a subcarrier selected for a random access message through random number generation and verification against a token associated with a coverage class or subcarrier; also see provisional ‘657, fig. 9: Step “945” / “950”, pg. 23, ¶86 lines 2-6, a subcarrier selected for a random access message through random number generation and verification against a token associated with a coverage class or subcarrier]; and 
	send a random access request to the network device using a random access resource in the target random access resource group [see fig. 9: Step “955”, pg. 9, ¶88 lines 19-21, transmit a random access request using the selected subcarrier; also see provisional ‘657, fig. 9: Step “955”, pg. 23, ¶86 lines 4-6, transmit random access request using the selected subcarrier].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of random access resource groups “are in a one-to-one correspondence with a plurality of combinations of subcarrier support capabilities and coverage levels, wherein each of the plurality of combinations includes a subcarrier support capability and a coverage level”; determine, “a coverage level of the terminal device”, and the information about the plurality of random access resource groups, “from the plurality of random access resource groups”; and a target random access resource group that matches “the coverage level of the terminal device” as taught by Lei in the system of Wiberg to offer efficient techniques for allocating and using channel resources [see Lei pg. 3, ¶43 lines 13-19].
	
Regarding Claims 4 and 9,
	The combined system of Wiberg and Lei discloses the apparatus according to claim 6 [see fig. 7, pg. 7, ¶147 lines 1-10, the user equipment (UE) “700”].
	Weiberg further discloses wherein the processor is further configured to execute the instructions to enable the apparatus to [see fig. 7, pg. 7, ¶147 lines 1-10, the processor “702” and transceiver “704” circuitry operatively connected and configured with the memory for performing the method steps to]: 
	receive scheduling information from the network device [see fig. 5: Step “502”, pg. 7, ¶138 lines 3-7, receive information on a mapping or correspondence between random access (RA) preamble groups and uplink resource allocation sizes from an eNodeB], wherein the scheduling information indicates the apparatus to use single-subcarrier transmission [see pg. 7, ¶137 lines 6-9, wherein a mapping between (RA) preamble groups and uplink resource allocation sizes is adapted for improving the allocation of RA resources for uplink transmission of UE data].

Regarding Claims 5 and 10,
	The combined system of Wiberg and Lei discloses the apparatus according to claim 6 [see fig. 7, pg. 7, ¶147 lines 1-10, the user equipment (UE) “700”].
	Weiberg further discloses wherein the random access resource comprises a frequency resource [see pg. 4, ¶79 lines 1-6, an uplink resource block is a time-frequency resource consisting of resource elements in the form of 12 subcarriers of 15 kHz each in the frequency domain].

Regarding Claims 11 and 20,
	Wiberg discloses a random access apparatus [see fig. 6, pg. 7, ¶145 lines 1-9, a radio base station (RBS) “600”], comprising: 
	a memory storing instructions [see fig. 6, pg. 7, ¶145 lines 1-9, a programmable memory or RAM storing program data]; and 
	a processor coupled to the memory to execute the instructions to enable the apparatus to [see fig. 6, pg. 7, ¶145 lines 1-9, a processor “602” and transceiver “604” circuitry operatively connected and configured with the memory for performing the method steps to]:
	group available random access resources into a plurality of random access resource groups [see fig. 3: Step “S-310”, pg. 4, ¶87 lines 5-9, configure a mapping between random access (RA) preamble groups and uplink resource allocation sizes according to initial or default mapping or correspondence values], wherein the plurality of random access resource groups correspond to different subcarrier support capabilities [see pg. 4, ¶83 lines 4-8, the distribution of the RA preambles to the different preamble groups matches the distribution of the desired uplink RA resource allocation sizes for the UEs], wherein a subcarrier support capability indicates whether multi-subcarrier transmission is supported [see pg. 4, ¶81 lines 1-5, a random access resource allocation size corresponds to an amount of radio resources allocated for random access transmission of uplink data]; 
	send information about the plurality of random access resource groups to a terminal device [see fig. 3: Step “S-314”, pg. 4, ¶88 lines 8-12, broadcast information of a valid or currently applied mapping or correspondence between RA preamble groups and uplink resource allocation sizes to the UEs]; 
	receive a random access request from the terminal device [see fig. 3: Step “S-336”, pg. 4, ¶94 lines 1-4, receive a respective RA preamble from each of UE_1 and UE_2]; 
	determine a target random access resource group to which a random access resource used for the random access request belongs [see fig. 3: Step “S-338”, pg. 4, ¶95 lines 1-2, determine to which preamble group the received preamble belongs], wherein the plurality of random access resource groups comprise the target random access resource group [see pg. 5, ¶96 lines 1-4, each RA response comprises one of the RA preambles that are received by the eNodeB]; and 
	determine [see fig. 3: Step “S-340”, pgs. 4-5, ¶95 lines 2-5, determine], based on the target random access resource group [see fig. 3: Step “S-340”, pgs. 4-5, ¶95 lines 2-5, corresponding to the determined preamble group], a subcarrier support capability of the terminal device [see fig. 3: Step “S-340”, pgs. 4-5, ¶95 lines 2-5, the uplink resource allocation size of the respective UE].
	Although Wiberg discloses grouping available random access resources into a plurality of random access resource groups, Wiberg does not explicitly teach the plurality of random access resource groups “are in a one-to-one correspondence with a plurality of combinations of subcarrier Page 4 of 14support capabilities and coverage levels, wherein each of the plurality of combinations includes a subcarrier support capability and a coverage level”; and determine, “a coverage level of the terminal device”.
	However Lei discloses group available random access resources into a plurality of random access resource groups [see pg. 9, ¶87 lines 12-16, allocate a subcarrier for random access transmissions for UEs in a particular access class; also see provisional ‘657, pg. 22, ¶85 lines 5-9, allocate a subcarrier for random access transmissions for UEs in a particular access class], wherein the plurality of random access resource groups are in a one-to-one correspondence with a plurality of combinations of subcarrier Page 4 of 14support capabilities and coverage levels [see fig. 8, pg. 8, ¶81 lines 1-3, different subcarriers are allocated for random access messages for UEs having different coverage classes; also see provisional ‘657, pg. 20, ¶79 lines 1-2, different subcarriers are allocated for random access messages for UEs having different coverage classes], wherein each of the plurality of combinations includes a subcarrier support capability and a coverage level [see fig. 8, pg. 8, ¶82 lines 4-5, each subcarrier include characteristics that define the subcarrier; also see provisional ‘657, pg. 20, ¶80 lines 1-2, four subcarriers are illustrated with different coverage classes], and wherein the subcarrier support capability indicates whether multi-subcarrier transmission is supported [see fig. 8, pg. 8, ¶82 lines 7-10, subcarrier “A” is allocated such that random access messages are not transmitted using this subcarrier; also see provisional ‘657, pg. 20, ¶80 lines 3-5, subcarrier “A” is allocated such that random access messages are not transmitted using this subcarrier]; 
	send information about the plurality of random access resource groups to a terminal device [see fig. 9: Step “915”, pg. 9, ¶88 lines 1-4, transmit subcarrier and coverage class information in a system information block (SIB); also see provisional ‘657, fig. 9: Step “915”, pg. 22, ¶86 lines 1-3, transmit subcarrier and coverage class information in a system information block (SIB)]; 
	receive a random access request from the terminal device [see fig. 9: Step “955”, pg. 9, ¶88 lines 19-21, receive a random access request using the selected subcarrier; also see provisional ‘657, fig. 9: Step “955”, pg. 23, ¶86 lines 4-6, receive a random access request using the selected subcarrier]; 
	determine a target random access resource group to which a random access resource used for the random access request belongs [see fig. 9: Step “905”, pg. 9, ¶87 lines 1-10, identify coverage classes based on measurements of characteristics of communication links provided by UEs “115” served by the base station “105-b”; also see provisional ‘657, fig. 9: Step “905”, pg. 22, ¶85 lines 1-5, identify coverage classes based on measurements of characteristics of communication links provided by UEs “115” served by the base station “105-b”], wherein the plurality of random access resource groups comprise the target random access resource group [see fig. 9: Step “905”, pg. 9, ¶87 lines 1-10, the coverage classes are determined based on numbers of UE “115” that have different channel conditions and an amount of coverage enhancements that are needed by different UEs; also see provisional ‘657, fig. 9: Step “905”, pg. 22, ¶85 lines 1-5, the coverage classes are determined based on numbers of UE “115” that have different channel conditions and an amount of coverage enhancements that are needed by different UEs]; and 
	determine [see fig. 9: Step “910”, pg. 9, ¶87 lines 11-19, identify; also see provisional ‘657, fig. 9: Step “910”, pg. 22, ¶85 lines 5-11, identify], based on the target random access resource group [see fig. 9: Step “910”, pg. 9, ¶87 lines 11-19, for each coverage class; also see provisional ‘657, fig. 9: Step “910”, pg. 22, ¶85 lines 5-11, for each coverage class], a subcarrier support capability of the terminal device and a coverage level of the terminal device [see fig. 9: Step “910”, pg. 9, ¶87 lines 11-19, one or more subcarriers, along with repetition levels for the different coverage levels; also see provisional ‘657, fig. 9: Step “910”, pg. 22, ¶85 lines 5-11, one or more subcarriers, along with repetition levels for the different coverage levels].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of random access resource groups “are in a one-to-one correspondence with a plurality of combinations of subcarrier support capabilities and coverage levels, wherein each of the plurality of combinations includes a subcarrier support capability and a coverage level”; and determine, “a coverage level of the terminal device” as taught by Lei in the system of Wiberg to offer efficient techniques for allocating and using channel resources [see Lei pg. 3, ¶43 lines 13-19].

Regarding Claims 13 and 21,
	Wiberg discloses the apparatus according to claim 11 [see fig. 6, pg. 7, ¶145 lines 1-9, the radio base station (RBS) “600”], wherein the processor is further configured to execute the instructions to enable the apparatus to [see fig. 6, pg. 7, ¶145 lines 1-9, the processor “602” and transceiver “604” circuitry operatively connected and configured with the memory for performing the method steps to]: 
	perform scheduling for the terminal device based on the subcarrier support capability of the terminal device [see pg. 7, ¶146 lines 7-10, schedule resource allocations for uplink transmission of data from UEs of one or more cells that the RBS is serving].
	Although Wiberg discloses perform scheduling for the terminal device based on the subcarrier support capability of the terminal device, Wiberg does not explicitly teach perform scheduling based on “a coverage level of the terminal device”.
	However Lei discloses perform scheduling for the terminal device based on the subcarrier support capability of the terminal device and the coverage level of the terminal device [see fig. 9: Step “910”, pg. 9, ¶87 lines 11-19, identifying, one or more subcarriers, along with repetition levels for the different coverage levels; also see provisional ‘657, fig. 9: Step “910”, pg. 22, ¶85 lines 5-11, identifying, one or more subcarriers, along with repetition levels for the different coverage levels].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide perform scheduling based on “a coverage level of the terminal device” as taught by Lei in the system of Wiberg for the same motivation as set forth in claim 11.

Regarding Claims 14 and 22,
	Wiberg discloses the apparatus according to claim 11 [see fig. 6, pg. 7, ¶145 lines 1-9, the radio base station (RBS) “600”], wherein the processor is further configured to execute the instructions to enable the apparatus to [see fig. 6, pg. 7, ¶145 lines 1-9, the processor “602” and transceiver “604” circuitry operatively connected and configured with the memory for performing the method steps to]: 
	perform scheduling for the terminal device based on the subcarrier support capability of the terminal device and a current uplink resource usage status [see fig. 6, pg. 5, ¶113 lines 6-12, the determination of availability is performed by the eNodeB scheduler by concurrently evaluating the resource needs of the UEs of the cell by comparing the concurrently requested and reserved UL resources in the cell with the radio resource blocks available for uplink data].
	Although Wiberg discloses perform scheduling for the terminal device based on the subcarrier support capability of the terminal device, Wiberg does not explicitly teach perform scheduling based on “the coverage level of the terminal device”.
	However Lei discloses perform scheduling for the terminal device based on the subcarrier support capability of the terminal device and the coverage level of the terminal device [see fig. 9: Step “910”, pg. 9, ¶87 lines 11-19, identifying, one or more subcarriers, along with repetition levels for the different coverage levels; also see provisional ‘657, fig. 9: Step “910”, pg. 22, ¶85 lines 5-11, identifying, one or more subcarriers, along with repetition levels for the different coverage levels].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide perform scheduling based on “the coverage level of the terminal device” as taught by Lei in the system of Wiberg for the same motivation as set forth in claim 11.

Regarding Claims 15 and 23,
	The combined system of Wiberg and Lei discloses the apparatus according to claim 11 [see fig. 6, pg. 7, ¶145 lines 1-9, the radio base station (RBS) “600”].
	Weiberg further discloses wherein the processor is further configured to execute the instructions to enable the apparatus to [see fig. 6, pg. 7, ¶145 lines 1-9, the processor “602” and transceiver “604” circuitry operatively connected and configured with the memory for performing the method steps to]: 
	send scheduling information to the terminal device when a current uplink resource of the apparatus is insufficient for the terminal device to use multi-carrier transmission and the subcarrier support capability of the terminal device indicates that the terminal device is capable of supporting multi-carrier transmission [see fig. 3: Step “S-342”, pgs. 4-5, ¶96 lines 1-12, send a RA response with the determined UL resource allocation size to the respective UE with each RA response comprising one of the RA preambles that were received by the eNodeB], wherein the scheduling information indicates the terminal device to use single-carrier transmission [see pg. 5, ¶115 lines 1-5, the eNodeB sends a RA response message to the UE with a RA resource allocation for uplink transmission of data].

Regarding Claims 16 and 24,
	The combined system of Wiberg and Lei discloses the apparatus according to claim 11 [see fig. 6, pg. 7, ¶145 lines 1-9, the radio base station (RBS) “600”].
	Weiberg further discloses wherein the random access resource comprises a frequency resource [see pg. 4, ¶79 lines 1-6, an uplink resource block is a time-frequency resource consisting of resource elements in the form of 12 subcarriers of 15 kHz each in the frequency domain].

Regarding Claims 17 and 18,
	Wiberg discloses the random access apparatus according to claim 6 [see fig. 7, pg. 7, ¶147 lines 1-10, the user equipment (UE) “700”].
	Wiberg does not explicitly teach wherein the plurality of combinations of subcarrier support capabilities and coverage levels comprise: 
	“combinations of a same uplink transmission capability and different coverage levels, or combinations of different uplink transmission capabilities and a same coverage level, or combinations of different uplink transmission capabilities and different coverage levels”.
	However Lei discloses wherein the plurality of combinations of subcarrier support capabilities and coverage levels comprise: 
	combinations of different uplink transmission capabilities and different coverage levels [see fig. 8, pg. 8, ¶81 lines 1-3, different subcarriers are allocated for random access messages for UEs having different coverage classes; also see provisional ‘657, pg. 20, ¶79 lines 1-2, different subcarriers are allocated for random access messages for UEs having different coverage classes].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the plurality of combinations of subcarrier support capabilities and coverage levels comprise: “combinations of a same uplink transmission capability and different coverage levels, or combinations of different uplink transmission capabilities and a same coverage level, or combinations of different uplink transmission capabilities and different coverage levels” as taught by Lei in the system of Wiberg for the same motivation as set forth in claim 6.

Regarding Claims 19 and 25,
	Wiberg discloses the random access apparatus according to claim 11 [see fig. 6, pg. 7, ¶145 lines 1-9, the radio base station (RBS) “600”].
	Wiberg does not explicitly teach wherein the plurality of combinations of subcarrier support capabilities and coverage levels comprise: 
	“combinations of a same uplink transmission capability and different coverage levels, or combinations of different uplink transmission capabilities and a same coverage level, or combinations of different uplink transmission capabilities and different coverage levels”.
	However Lei discloses wherein the plurality of combinations of subcarrier support capabilities and coverage levels comprise: 
	combinations of different uplink transmission capabilities and different coverage levels [see fig. 8, pg. 8, ¶81 lines 1-3, different subcarriers are allocated for random access messages for UEs having different coverage classes; also see provisional ‘657, pg. 20, ¶79 lines 1-2, different subcarriers are allocated for random access messages for UEs having different coverage classes].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the plurality of combinations of subcarrier support capabilities and coverage levels comprise: “combinations of a same uplink transmission capability and different coverage levels, or combinations of different uplink transmission capabilities and a same coverage level, or combinations of different uplink transmission capabilities and different coverage levels” as taught by Lei in the system of Wiberg for the same motivation as set forth in claim 11.

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469